Exhibit 10.21



MASTER AMENDMENT NO. 1

TO

CAPITAL SUPPORT AGREEMENTS



 

This Master Amendment No. 1 to Capital Support Agreements is dated as of
December 1, 2008 (the "Amendment"), by and among LEGG MASON, INC., a Maryland
corporation ("Legg Mason"), LM CAPITAL SUPPORT V, LLC, a Maryland limited
liability company ("LMCSV" and, collectively with Legg Mason, the "Support
Providers" and each, individually, a "Support Provider") and WESTERN ASSET MONEY
MARKET FUND, a series of Legg Mason Partners Money Market Trust (the "Fund"),
amending certain provisions of (a) the Capital Support Agreement dated as of
June 30, 2008 by and among Legg Mason, LMCSV and the Fund (as amended and in
effect from time to time, the "Cheyne CSA"); (b) the Capital Support Agreement
dated as of June 30, 2008 by and among Legg Mason, LMCSV and the Fund (as
amended and in effect from time to time, the "Ottimo CSA"); and (c) the Capital
Support Agreement dated as of June 30, 2008 by and among Legg Mason, LMCSV and
the Fund (as amended and in effect from time to time, the "Axon CSA"; and,
collectively with the Cheyne CSA and the Ottimo CSA, the "Capital Support
Agreements" and each, individually, a "Capital Support Agreement").



WHEREAS, each Support Provider and the Fund have agreed to modify certain terms
and conditions of each Capital Support Agreement to which they are a party as
specifically set forth in this Amendment;



NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Amendment to Cheyne CSA.

Legg Mason, LMCSV and the Fund hereby agree that Section 1(f) of the Cheyne CSA
is hereby amended by deleting Section 1(f) in its entirety and restating it as
follows:



"Maximum Contribution Amount" means $30,000,000.

Section 2. Amendment to Ottimo CSA.

Legg Mason, LMCSV and the Fund hereby agree that Section 1(f) of the Ottimo CSA
is hereby amended by deleting Section 1(f) in its entirety and restating it as
follows:



"Maximum Contribution Amount" means $70,000,000.

Section 3. Amendment to Axon CSA.

Legg Mason, LMCSV and the Fund hereby agree that Section 1(f) of the Axon CSA is
hereby amended by deleting Section 1(f) in its entirety and restating it as
follows:



"Maximum Contribution Amount" means $185,000,000.



Section 4. Conditions to Effectiveness.

This Amendment shall not become effective until each party hereto receives a
counterpart of this Amendment, executed by each Support Provider and the Fund.
In addition, the parties hereto hereby agree to provide the Staff of the
Division of Investment Management of the Securities and Exchange Commission with
prompt written notice of this Amendment pursuant to, and in accordance with,
Section 6(e) of each Credit Support Agreement.





Section 5. Representations and Warranties

. Each Support Provider hereby represents that, on and as of the date hereof,
each of the representations and warranties made by it in Section 5 of its
applicable Credit Support Agreement remain true as of the date hereof, provided,
that all references therein to the "Agreement" shall refer to such Credit
Support Agreement as amended hereby.





Section 6. Ratification, Etc. Except as expressly amended hereby, each Credit
Support Agreement and all documents, instruments and agreements related thereto
are hereby ratified and confirmed in all respects by the applicable parties
thereto and shall continue in full force and effect. Each Credit Support
Agreement and this Amendment shall be read and construed as a single agreement.
All references in each Credit Support Agreement or any related agreement or
instrument to such Credit Support Agreement shall hereafter refer to such Credit
Support Agreement as amended hereby.



Section 7. No Waiver.

Nothing contained herein shall constitute a waiver of, impair or otherwise
affect any obligation of any Support Provider or any rights of the Fund
consequent thereon.





Section 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.



Section 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND (WITHOUT REFERENCE TO
CONFLICT OF LAWS).



 

IN WITNESS WHEREOF

, the parties hereto have executed this Amendment as a document under seal as of
the date first above written.



 

LEGG MASON, INC.


By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.
Title: Sr. VP, CFO and Treasurer



LM CAPITAL SUPPORT V, LLC

By: /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.


Title: President and Treasurer



WESTERN ASSET MONEY MARKET FUND,
A SERIES OF LEGG MASON
PARTNERS MONEY MARKET TRUST

By: /s/ Frances Guggino


Name: Frances Guggino
Title: CFO and Treasurer

